DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive.  Amendments to the current set of claims, specifically the newly added limitation “dissolving a calcium hypochlorite solid” to independent Claims 1 & 11, has changed the scope of the claimed invention.    As a result, the Examiner has modified the previous prior art rejection by combining newly found secondary reference Lynn et al., (“Lynn”, US 5,362,368), with previous primary references Lavelle et al., (“Lavelle”, US 2006/0027463), and Greenwood et al., (“Greenwood”, EP 3109629), to read upon this limitation and the claimed invention as a whole.
In response to Applicant’s comments on page 6 of the Remarks regarding the previous 112 rejections and subsequent amendments, the Examiner has withdrawn the previous 112 rejections.  However, upon further examination, the Examiner has made new claim objections and 112(b) rejections.
On pages 6-7 of the Remarks section, Applicant argues against the previous prior art rejection.  Specifically, Applicant argues against previously used secondary reference Coffey et al., (“Coffey”, US 2009/0294381), which discusses using a salt to control the pH of water versus using a protic acid.  Applicant argues that Coffey teaches away from using acid for pH control.  The Examiner notes that Coffey is not used in the current prior art rejections, so these remarks are considered moot.
Applicant also argues that the present invention uses a method or system for dissolving a solid calcium hypochlorite to sanitize water, rather than having to use electricity or an electrolytic process.  Applicant also argues that the current invention does not use salt cells or electrolytic cells because they produce heat and sodium hydroxide which drive scale formation.  Applicant states that using solid calcium hypochlorite does not produce sodium hydroxide.  However, the Examiner notes that the claimed invention does not exclude using salt/electrolytic cells for chlorination.  Furthermore, the Examiner notes that chlorination can occur using an electrolytic cell and adding calcium hypochlorite as well, pointing to newly found secondary reference Lynn, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn; also See Figure 1, with Electrolytic Cell 30 and then Mixing Tank 50 adding calcium hypochlorite).  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
Applicant also argues that “in order for a reference to be proper for use in an obviousness rejection…the reference must be analogous art to the claimed invention”, asserting that one skilled in the art would not utilize a reference teaching scale control techniques for electrolytic cell for controlling scale with dissolved solid calcium hypochlorite because the aspects of scale formation are different for electrolytic cells and for dissolved calcium hypochlorite systems.  The Examiner notes that it is not explicitly claimed that the “sanitizing system” or “water sanitizer” in either Claim 1 or Claim 11 must be “dissolved solid calcium hypochlorite” use only, not for electrolytic cells.  The Examiner notes that the term “sanitizing system” or “water sanitizer” is broad and does not exclude electrolytic processes.  The Examiner also notes that both Claims 1 and 11 rely upon adding an “acid” to the system/method to manage scale, not using the “dissolved calcium hypochlorite” for the scale, but rather for sanitization.  The Examiner notes that both primary reference Lavelle and Greenwood add acid to their systems upstream of addition of chlorine via a chlorinator, (pH Controller 62 and Supply Tank 60 upstream of Chlorinator 40, See Figure 1, and See paragraphs [0087]-[0088] of Lavelle; Hydrochloric acid is added from Supply Tank 60 upstream to water and fed to Chlorinator 40.  Alternatively, System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124 which adds acid to Portion of Pipe that is also then connected downstream from Chlorine Tank 126, See Figure 1, and See paragraph [0022], [0007]; and paragraphs [0027]-[0029], [0055], [0059] of Greenwood).  For these reasons, the Examiner finds Applicant’s remarks here unpersuasive.
The remainder of Applicant’s remarks regarding any other secondary references are considered moot, since these references are not relied upon for the limitation in question.


Claim Objections
Claim 2 is objected to because of the following informalities: the limitation “the lowered pH pre-chlorinated water” on line 1-2 should be rewritten as “the pre-chlorinated water with lowered pH” or something similar to better reflect the earlier recitation of “the pre-chlorinated water” in Claim 1.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  the limitation “the pre-chlorinated water flowrate” should be rewritten as “the flowrate of the pre-chlorinated water” for consistency type purposes.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the limitation “the controller” should be rewritten as “the scale prevention system controller” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 10, 11, 17, 19, 20 and any of its dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “pH of the pre-chlorinated water” on lines 3-4.  It is not clear if the “pH of the pre-chlorinated water” in this claim is the same limitation as “the pH of the pre-chlorinated water” on line 2 of the claim, or as earlier recited in Claim 1.  The Examiner interprets them to be the same.
Claim 10 recites “acid” on line 2.  It is not clear if this “acid” is the same “acid” as recited in Claim 1, or if it is a different “acid”.  Examiner interprets it to be the same.
Claim 11 recites the limitation “the water” on line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the phrase “such as” which considered indefinite because it is then unclear if the limitations following “such as” including “peristaltic pump, reciprocating pump, or rotary lobe pump” are a required group to choose from or just merely examples of “positive displacement pumps”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 19 recites the limitations “one or more conditions” on lines 5-6, “flowrate of pre-chlorinated water” on line 6, “pressure of the pre-chlorinated water line” on line 7 of the claim, and it is not clear if these limitations are the same or different as earlier recitations of these limitations in the claim.  Examiner interprets them to be the same.
Claim 20 recites the limitation “acid” on line 2 and 3.  It is not clear if these limitations are the same “acid” as in Claim 11, or not.  Examiner interprets them to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-8, 10, 11, 15, 16, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/0027463), in view of Lynn et al., (US 5,362,368).
Claims 1, 4-8 & 10 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 1, 4-8 & 10, Lavelle discloses a method for preventing scale formation in a sanitizing system, (See paragraphs [0025]-[0026]), comprising: circulating pre-chlorinated water from a body of water, (See Figure 3 and paragraph [0042]), to a chlorinator, (Chlorinator 40, See Figure 1, and See paragraph [0078]), the pre-chlorinated water having a pH; monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (pH sensor 63, See Figure 1, and See paragraphs [0087]-[0088]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Supply Tank 60, Line 62a, See Figure 1, and See paragraph [0087]), the pH of the pre-chlorinated water being lowered with an acid, (See paragraph [0087]; “hydrochloric acid”), the pH of the pre- chlorinated water being lowered with an acid to inhibit scale formation in the chlorinator, (Supply Tank 60, See Figure 1, and See paragraphs [0062], [0087]-[0088]; “hydrochloric acid”), and sanitizing the body of water by adding a chlorinated solution to the body of water, (See paragraph [0079]).
Lavelle does not disclose dissolving a calcium hypochlorite solid to produce the chlorinated solution.  However, Lavelle discloses Lynn et al., (US 5,362,368), is incorporated by reference.
Lynn discloses a method, (See Abstract, Lynn), for dissolving a calcium hypochlorite solid to produce the chlorinated solution, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Lavelle by incorporating dissolving a calcium hypochlorite solid to produce the chlorinated solution as in Lynn because “chlorine is highly toxic, so its use in the form of the liquified gas…presents a significant hazard” so “for this reason chlorine is also sold in the form of…solid calcium hypochlorite”, (See column 1, lines 43-52, Lynn).  Furthermore, adding calcium hypochlorite provides a “presence of a suitable buffering agent [that] is important for stabilizing the pH of the water being treated” and “prevents large fluctuations in the pH”, (See column 5, lines 47-55, Lynn), thus maintaining the pH at the desired value, (See column 6, lines 1-3, Lynn).
Additional Disclosures Included: Claim 4:  The method of claim 1, wherein the acid comprises hydrochloric acid, (See paragraph [0087], Lavelle; “hydrochloric acid”).  Claim 5:  The method of claim 1, further comprising intermittently lowering the pH of the chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 6:  The method of claim 1, further comprising determining whether one or more conditions are met prior to the lowering of the pH of the pre-chlorinated water, the conditions including flowrate of the pre-chlorinated water, pH of the pre- chlorinated water, and pressure of the pre-chlorinated water, (See paragraphs [0087] & [0090], Lavelle).  Claim 7: The method of claim 1, further comprising ceasing the lowering of the pH of the pre-chlorinated water when the pH of the pre-chlorinated water falls below a threshold or when the pressure of the pre-chlorinated water rises above a threshold, or when the pre-chlorinated water flowrate drops below a threshold flowrate, (See paragraphs [0087] & [0090], Lavelle).  Claim 8:  The method of claim 5, further comprising intermittently lowering the pH of the pre-chlorinated water based on time, (See paragraphs [0025]-[0027], Lavelle).  Claim 10:  The method of claim 1, wherein the lowering of the pH of the pre-chlorinated water includes adding from 2.0 to 4.0 mL of acid for every gallon of pre-chlorinated water, (See paragraphs [0061] & [0062], Lavelle; 4.0 mL of acid per gallon water converts to 1.056 mL acid per L water which then converts to 1.056 ppm acid/water.   Lavelle maintains the pH of the water between 7.4 and 7.1 and adds acid as needed to maintain between this range.  The difference between 7.4 and 7.1 in terms of acid H+ ppm is 1.959 ppm to 3.978 ppm which is 2.019 ppm.  A smaller change in pH between these two values disclosed is natural so any change between these two values up to 1.056 ppm within this range, anticipating the claimed ranges).
Claims 11, 15, 16, 19 & 20 are directed to a system, an apparatus or device type invention group.
Regarding Claims 11, 15, 16, 19 & 20, Lavelle discloses a system for preventing scale formation in a water sanitizer, (See paragraphs [0002], [0025]-[0026]), comprising: a pre-chlorinated water line, (Inlet Line 23, See Figure 1, See paragraphs [0042], [0077]), and a pH sensor attached to the pre-chlorinated water line, (pH Sensor 63, See Figure 1); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Supply Tank 60, Line 62A, See Figure 1, and See paragraph [0087]); a scale prevention system controller functionally connected to the pH sensor and the acid feeder, wherein the scale prevention system controller lowers the pH of the pre-chlorinated water line using the acid feeder with an amount of acid sufficient to inhibit scale formation sufficient to lower the pH within a chlorinator to inhibit scale formation, (pH Controller 62 and Supply Tank 60 upstream of Chlorinator 40, See Figure 1, and See paragraphs [0087]-[0088]; Hydrochloric acid is added from Supply Tank 60 upstream to water and fed to Chlorinator 40), wherein the chlorinator is connected to the pre-chlorinated water line, (Line 23 connected to Chlorinator 40, See Figure 1, and See paragraphs [0087]-[0088]).
Lavelle does not disclose wherein the chlorinator is configured to dissolve a calcium hypochlorite chlorinating substance for sanitizing the water.
Lynn discloses a system, (See Abstract, Lynn), wherein the chlorinator is configured to dissolve a calcium hypochlorite chlorinating substance for sanitizing the water, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Lavelle by incorporating dissolving a calcium hypochlorite solid to produce the chlorinated solution as in Lynn because “chlorine is highly toxic, so its use in the form of the liquified gas…presents a significant hazard” so “for this reason chlorine is also sold in the form of…solid calcium hypochlorite”, (See column 1, lines 43-52, Lynn).  Furthermore, adding calcium hypochlorite provides a “presence of a suitable buffering agent [that] is important for stabilizing the pH of the water being treated” and “prevents large fluctuations in the pH”, (See column 5, lines 47-55, Lynn), thus maintaining the pH at the desired value, (See column 6, lines 1-3, Lynn).
Additional Disclosures Included:  Claim 15: The system of claim 11, wherein the chlorinator comprises a chlorine solids hopper, a support grid, and a chlorinated water output line, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: Solid Sodium Chloride 110 in Brine Tank 106 on Baffle 112 and Support 116 connected to Line 34 to Anode Compartment 31 of Electrolytic Cell 30, See Figures 1 & 3, See column 7, lines 27-49, Lynn).  Claim 16: The system of claim 11, further comprising a check-valve connected between the acid feeder and the acid storage container, the check-valve preventing backflow into the acid storage container, (See paragraphs [0006] & [0082], Lavelle; prior art reference Lynn et al., US 5,362,368, is incorporated by reference entirely: See Figure 2 and column 7, lines 12-26, Lynn).  Claim 19: The system of claim 11, wherein the scale prevention system controller determines whether one or more conditions are met prior to the lowering the pH of the pre-chlorinated water, the conditions including flowrate of pre- chlorinated water, pH of the pre-chlorinated water, and pressure of the pre- chlorinated water; and wherein the scale prevention system controller stops acidification when one or more conditions are met, the conditions including flowrate of pre- chlorinated water, pH of acidified pre-chlorinated water, and pressure of the pre-chlorinated water, (See paragraphs [0025]-[0027], Lavelle).  Claim 20:  The method of claim 11, wherein the scale prevention system controller provides a constant trickle of acid to the pre-chlorinated water line, or wherein the scale prevention system controller provides bursts of acid intermittently to the pre-chlorinated water line, (See paragraphs [0025]-[0027], Lavelle).
Claim(s) 1, 11, 14, 17 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwood et al., (“Greenwood”, EP 3109629), as evidenced by Cole-Parmer, (“Peristaltic Pumps – Not Just for Labs Anymore”, Cole-Parmer, 5 total pages, found on Web August 6, 2020, https://www.coleparmer.com/tech-article/peristaltic-pumps), in view of Lynn et al., (US 5,362,368).
Claim 1 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 1, Greenwood discloses a method for preventing scale formation in a sanitizing system, (See Figure 1, See paragraph [0007]), comprising: circulating pre-chlorinated water from a body of water, (Pool 100 and Pump 102, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), to a chlorinator, (Portion of Pipe connected to Chlorine Tank 126 and pH Unit 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]; Examiner interprets the portion of pipe directly connected downstream from Chlorine Tank 126 to be the ‘chlorinator’), the pre-chlorinated water having a pH; monitoring the pH of the pre-chlorinated water upstream from the chlorinator, (Sensor Manifold 112 and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); and lowering the pH of the pre-chlorinated water entering the chlorinator based on the monitored pH of the pre-chlorinated water, (Portion of Pipe connected to pH Unit 124, See Figure 1; alternatively paragraphs [0027]-[0029], [0055], [0059]), the pH of the pre- chlorinated water being lowered with an acid to inhibit scale formation in the chlorinator, (Addition of Acid from pH Tank 124 to Portion of Pipe also connected to Chlorine Tank 126, See Figure 1, See paragraph [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]).
Greenwood does not disclose dissolving a calcium hypochlorite solid to produce the chlorinated solution.
Lynn discloses a method, (See Abstract, Lynn), for dissolving a calcium hypochlorite solid to produce the chlorinated solution, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Greenwood by incorporating dissolving a calcium hypochlorite solid to produce the chlorinated solution as in Lynn because “chlorine is highly toxic, so its use in the form of the liquified gas…presents a significant hazard” so “for this reason chlorine is also sold in the form of…solid calcium hypochlorite”, (See column 1, lines 43-52, Lynn).  Furthermore, adding calcium hypochlorite provides a “presence of a suitable buffering agent [that] is important for stabilizing the pH of the water being treated” and “prevents large fluctuations in the pH”, (See column 5, lines 47-55, Lynn), thus maintaining the pH at the desired value, (See column 6, lines 1-3, Lynn).
Claims 11, 14, 17 & 18 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claims 11, 14, 17 & 18, Greenwood discloses a system for preventing scale formation in a water sanitizer, (See Figure 1, See paragraph [0007]), comprising: a pre-chlorinated water line, (Pool 100 and Pump 102, See Figure 1, and See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]), and a pH sensor attached to the pre-chlorinated water line, (Sensor Manifold 112, pH Sensor 110, and System Control Unit 114, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); an acid storage container connected to an acid feeder, the acid feeder connected to the pre-chlorinated water line via an acid injection port, (Portion of Pipe connected to pH Tank 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]); a scale prevention system controller functionally connected to the pH sensor and the acid feeder, (System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124, See Figure 1, See paragraphs [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]), wherein the scale prevention system controller lowers the pH of the pre-chlorinated water line using the acid feeder with an amount of acid sufficient to lower the pH within a chlorinator to inhibit scale formation, (System Control Unit 114 controlling/connected to Sensor Manifold 112 and pH unit 124 which adds acid to Portion of Pipe that is also then connected downstream from Chlorine Tank 126, See Figure 1, and See paragraph [0022], [0007]; alternatively paragraphs [0027]-[0029], [0055], [0059]), wherein the chlorinator is connected to the pre-chlorinated water line, (Portion of Pipe connected to Chlorine Tank 126 and pH Unit 124, See Figure 1, See paragraph [0022]; alternatively paragraphs [0027]-[0029], [0055], [0059]; Examiner interprets the portion of pipe directly connected downstream from Chlorine Tank 126 to be the ‘chlorinator’).
Greenwood does not disclose wherein the chlorinator is configured to dissolve a calcium hypochlorite chlorinating substance for sanitizing the water.
Lynn discloses a system, (See Abstract, Lynn), wherein the chlorinator is configured to dissolve a calcium hypochlorite chlorinating substance for sanitizing the water, (See column 1, lines 43-52, and See column 10, lines 10-18, Lynn).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Greenwood by incorporating dissolving a calcium hypochlorite solid to produce the chlorinated solution as in Lynn because “chlorine is highly toxic, so its use in the form of the liquified gas…presents a significant hazard” so “for this reason chlorine is also sold in the form of…solid calcium hypochlorite”, (See column 1, lines 43-52, Lynn).  Furthermore, adding calcium hypochlorite provides a “presence of a suitable buffering agent [that] is important for stabilizing the pH of the water being treated” and “prevents large fluctuations in the pH”, (See column 5, lines 47-55, Lynn), thus maintaining the pH at the desired value, (See column 6, lines 1-3, Lynn).
Additional Disclosures Included:  Claim 14: The system of claim 11, further comprising a fail-closed control valve located between the acid storage container and the acid feeder, and functionally connected to the scale prevention system controller, (See paragraph [0055] or [0022], Greenwood; Examiner interprets that system controller actively instructs valves/pumps to meter fluid. In the absence of a controller, the valves and pumps will not meter fluid).   Claim 17: The system of claim 11, wherein the acid feeder is a positive displacement pump such as a peristaltic pump, reciprocating pump, or rotary lobe pump, (See paragraph [0059], Greenwood).  Claim 18: The system of claim 11, wherein the acid feeder is a gravity feeder, vacuum feeder, or siphon feeder having an acid flow measurement sensor and control valve that are functionally connected to the controller, (pH sensor 616, See Figure 6, See paragraphs [0024], [0055] & [0059], Greenwood; peristaltic pumps generate vacuums to drive or feed fluid as evidenced by Cole-Parmer).
Claims 2, 9 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Lynn et al., (US 5,362,368), in further view of Yamashita et al., (“Yamashita”, WO 2005/054138; A machine translation of corresponding patent document JP2005161142 is provided and claim mapped to below).
Claims 2 & 9 are directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 2, modified Lavelle discloses the method of claim 1, but does not disclose further comprising mixing the lowered pH pre-chlorinated water prior to it entering the chlorinator.
Yamashita discloses a method further comprising mixing the lowered pH pre- chlorinated water prior to it entering the non-electrolytic chlorinator, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising mixing the lowered pH pre- chlorinated water prior to it entering the chlorinator as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Regarding Claim 9, modified Lavelle discloses the method of claim 5, but does not disclose further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume.
Yamashita discloses a method further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume, (See paragraph [0033], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising intermittently lowering the pH of the pre-chlorinated based on pre-chlorinated water volume as in Yamashita so that “the supply amount of the [hypochlorite] solution” can be calculated and “the required amount of the sodium hypochlorite aqueous solution…is mixed”, (See paragraph [0033], Yamashita).  By doing so, “a desired amount” of hypochlorite solution “can always be injected, and the chlorine concentration in the produced sterilizing water is always at a desired value” with the “advantage that sterilizing water having a desired sterilizing ability can be reliably obtained”, (See paragraph [0007], Yamashita).
Claim 12 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 12, modified Lavelle discloses the system of claim 11, but does not disclose further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port.
Yamashita discloses a method further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port, (Acid Dilution Column 14, See Figures 1 & 2, and See paragraphs [0014] & [0021], Yamashita).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by further comprising a mixer in the pre-chlorinated water line downstream from the acid injection port as in Yamashita so that “the chlorine concentration or pH of the sterilizing water can be homogenized by the stirring…so that there is an advantage that sterilizing water having a stable chlorine concentration and pH can be supplied”, (See paragraph [0010], Yamashita).
Claims 3 & 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavelle et al., (“Lavelle”, US 2006/027463), in view of Lynn et al., (US 5,362,368), in further view of Lee et al., “In-line mixer for feedforward control and adaptive feedback control of pH processes”, Chemical Engineering Science, Volume 55, Issue 7, April 2000, pages 1337-1345).
Claim 3 is directed to a method for preventing scale formation in a sanitizing system, a method type invention group.
Regarding Claim 3, modified Lavelle discloses the method of claim 1, but does not disclose further comprising monitoring the pH of the pre-chlorinated water after it has been lowered.
Lee discloses a method further comprising monitoring the pH of the pre- chlorinated water after it has been lowered, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating further comprising monitoring the pH of the pre-chlorinated water after it has been lowered as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).
Claim 13 is directed to a system for preventing scale formation in a water sanitizer, an apparatus type invention group.
Regarding Claim 13, modified Lavelle discloses the system of claim 12, but does not disclose wherein the pH sensor is located downstream of the acid injection port and the mixer.
Lee discloses a method wherein the pH sensor is located downstream of the acid injection port and the mixer, (See pages 6-8 regarding “pH control system”, Lee).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Lavelle by incorporating wherein the pH sensor is located downstream of the acid injection port and the mixer as in Lee in order to obtain “reliable estimation of process parameters” resulting in “improvements in control performances”, (See page 1, Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779